Case 4:21-cv-00026-ALM Document 22 Filed 02/05/21 Page 1 of 17 PageID #: 423




                               United States District Court
                                       EASTERN DISTRICT OF TEXAS
                                           SHERMAN DIVISION

    ELEPRENEURS HOLDINGS, LLC d/b/a                         §
    ELEPRENEUR, LLC and ELEPRENEURS                         §
    U.S., LLC d/b/a ELEPRENEURS, LLC                        §
                                                            §
         Plaintiffs,                                        §         CIVIL ACTION NO. 4:21-CV-00026
                                                            §         Judge Mazzant
                                                            §
    v.
                                                            §
                                                            §
    LORI ANN BENSON, ANDREA
                                                            §
    ALTHAUS, and LINDSEY BUBOLTZ
                                                            §
         Defendants.                                        §



                              MEMORANDUM OPINION AND ORDER

         Pending before the Court is Plaintiffs’ Motion for a Preliminary Injunction (Dkt. #7).

Having considered the motion and the relevant pleadings, the Court finds that Plaintiffs’ motion

should be GRANTED in part and DENIED in part.

                                               BACKGROUND

         This case arises out of the business relationship between Plaintiffs and Defendants.

Plaintiff Elepreneurs U.S., LLC, sells and markets “various health, wellness and happiness

products and services through a direct sales community of independent contractors” (Dkt. #2 at p.

5). Elepreneurs U.S. utilizes a network of Distributors to “create[] an up-line and down-line

organizational structure whereby successful Distributors1 can develop substantial ‘down-line’

Distributor networks totaling hundreds of other individuals” (Dkt. #2 at pp. 5–6).



1
 The Distributors are responsible for “market[ing] and sell[ing] a variety of health, wellness and happiness products
distributed exclusively under the ‘Elevacity’ trade name” and “recruit[ing] additional individuals into the
Elepreneurs Distributor system to further promote and sell products and services to an increasing network of
customers and other Distributors” (Dkt. #2 at p. 5).
Case 4:21-cv-00026-ALM Document 22 Filed 02/05/21 Page 2 of 17 PageID #: 424




         In 2018, Plaintiffs entered into business agreements with each Defendant, whereby the

Defendants would serve as independent contractors for Plaintiffs. Defendants remained in their

respective positions until December 15, 2020, when each resigned as a Distributor.

         On January 14, 2021, the Court extended the temporary restraining order entered by the

state court.2 On January 21, 2021, Plaintiffs filed a motion for a preliminary injunction (Dkt. #7).

On January 26, 2021, Plaintiffs filed an emergency motion seeking a second extension of the

temporary restraining order (Dkt. #9). On January 27, 2021, Defendants filed a response to the

emergency motion (Dkt. #10). Due to the opposed nature of the motion, the Court set a preliminary

injunction hearing for January 28, 2021, at 1 p.m. (Dkt. #11). On January 28, 2021, Defendants

filed a response opposing the preliminary injunction sought by Plaintiffs (Dkt. #14). On January

29, 2021, Plaintiffs filed a reply (Dkt. #16). On February 3, 2021, Defendants filed a sur-reply

(Dkt. #21).

                                             LEGAL STANDARD

         A party seeking a preliminary injunction must establish the following elements: (1) a

substantial likelihood of success on the merits; (2) a substantial threat that plaintiffs will suffer

irreparable harm if the injunction is not granted; (3) that the threatened injury outweighs any

damage that the injunction might cause the defendant; and (4) that the injunction will not disserve

the public interest. Nichols v. Alcatel USA, Inc., 532 F.3d 364, 372 (5th Cir. 2008). “A preliminary

injunction is an extraordinary remedy and should only be granted if the plaintiffs have clearly

carried the burden of persuasion on all four requirements.” Id. Nevertheless, a movant “is not

required to prove its case in full at a preliminary injunction hearing.” Fed. Sav. & Loan Ins. Corp.

v. Dixon, 835 F.2d 554, 558 (5th Cir. 1985) (quoting Univ. of Tex. v. Comenisch, 451 U.S. 390,


2
 The case was originally filed in state court. The state court entered a temporary restraining order against Defendants.
The day before the hearing occurred, Defendants removed the case to this Court.

                                                           2
Case 4:21-cv-00026-ALM Document 22 Filed 02/05/21 Page 3 of 17 PageID #: 425




395 (1981)). The decision whether to grant a preliminary injunction lies within the sound

discretion of the district court. Weinberger v. Romero-Barcelo, 456 U.S. 305, 320 (1982).

                                           ANALYSIS

       Plaintiffs ask the Court to enjoin Defendants from:

       (1) making disparaging comments, whether verbal, written, in person, on social
       media and/or any other media forum about [Plaintiffs], their business, their
       products, other distributors, and their role in the Third Party Transaction (as defined
       in the December 31, 2020 Temporary Restraining Order and Notice of Hearing on
       Plaintiffs’ Application for Temporary Injunction; (2) making comments, whether
       verbal, written, in person, on social media and/or any other media forum, which
       case Plaintiffs in a negative light or which constitute false, misleading, disparaging
       or deceptive postings; (3) soliciting, inducing, hiring or attempting to solicit,
       induce, or hire and Distributor, employee, customer, supplier, or vendor of
       [Plaintiffs] until after May 15, 2021; and/or (4) revealing or disseminating the
       intellectual property, proprietary information, trade secrets and/or Confidential
       Information of [Plaintiffs]

(Dkt. #7 at p. 9). Plaintiffs contend that they have established that they can show all four elements

required to obtain a preliminary injunction. The Court addresses the four elements in turn.

  I.   Substantial Likelihood of Success on the Merits

       Plaintiffs assert they have presented a “prima facie case on their claims of breach of

contract, tortious interference with business relationships, and misappropriation/theft of trade

secrets and proprietary information” (Dkt. #7 at p. 10).

           a. Breach of Contract

       Plaintiffs argue that they have a substantial likelihood of success on the merits of their

breach of contract claim.

       “To establish a breach-of-contract-claim under Texas law, a plaintiff must show ‘(1) the

existence of a valid contract; (2) performance or tendered performance by the plaintiff; (3) breach

of the contract by the defendant; and (4) damages to the plaintiff resulting from that breach.’”

Wells v. Minn. Life Ins. Co., 885 F.3d 885, 890 (5th Cir. 2018) (quoting Hunn v. Dan Wilson

                                                 3
Case 4:21-cv-00026-ALM Document 22 Filed 02/05/21 Page 4 of 17 PageID #: 426




Homes, Inc., 789 F.3d 573, 579 (5th Cir. 2015)). Plaintiffs assert nearly identical facts regarding

each Defendant’s purported breach of contract.

                       i. Existence of Valid Contract

         Plaintiffs claim each Defendant signed three documents upon enrollment as an Elepreneurs

distributor: (1) the Elepreneurs Agreement; (2) the Policies and Procedures of Elepreneurs LLC;

and (3) the Elepreneurs Social Media and Online Policy Guide (collectively, the “Agreements”).

Defendants contest this claim.3 However, Plaintiffs submitted screenshots from the Elepreneurs

Administrative Portal that purportedly show confirmation that each Defendant did, in fact, sign

the Agreements.4 Further, Plaintiffs note that “[a] distributor cannot sell products on behalf of

[Plaintiffs] or participate in the Elepreneurs system without completing the[] [aforementioned]

steps to accept the Agreements” (Dkt. #16, Exhibit 1 at p. 2). Not only did each Defendant

allegedly sign the original Agreements, but each purportedly also accepted subsequent

amendments to the Agreements.5

         Plaintiffs have submitted evidence supporting their claim that Defendants signed an

electronic contract. “Texas courts have recognized the validity of electronic contracts.” Bongalis-

Royer v. RJ Worldwide, LLC, No. 4:17-cv-330, 2015 WL 12778846, at *5 (E.D. Tex. July 16,

2015) (citing Barnett v. Network Sol., 38 S.W.3d 200, 204 (Tex. App.—Eastland 2001, pet.

denied). The manner in which the contracts were signed is often classified as “clickwrap”—a type


3
  According to Defendants, “Elepreneurs did not have a written agreement in place when Benson joined, and she did
not sign such an agreement” (Dkt. #14 at p. 2). Regarding Althaus, Defendants assert that she “was awarded the
Elepreneurs business when she divorced [her husband] in 2020, but she was never given any paperwork to formally
transfer the business to her” (Dkt. #14 at p. 6). Finally, Defendants claim that Buboltz “did not sign any agreements,”
even though “she does remember being required to check some boxes during the enrollment process” (Dkt. #14
at p. 7).
4
  The screenshots provided to the Court are far from clear. However, the dates provided on the screenshots appear to
coincide with when Defendants joined Plaintiffs’ business.
5
  The Court notes that Defendants claim Althaus never signed the original Agreements because the business was
established in her then-husband’s name. However, according to Plaintiffs, Althaus would have been unable to
continue distributing for Plaintiffs unless the she consented to the Agreements.

                                                          4
Case 4:21-cv-00026-ALM Document 22 Filed 02/05/21 Page 5 of 17 PageID #: 427




of agreement that “‘allows a consumer to assent to the terms of a contract by selecting an ‘accept’

button on the web site’ and ‘[i]f the consumer does not accept the terms of the agreement, the web

site will not complete the transaction.’” Id. (quoting Am. Eyewear, Inc. v. Peeper’s Sunglasses

and Accessories, Inc., 106 F. Supp. 2d 895, 904 n.15 (N.D. Tex. 2000)). “Texas courts have

repeatedly upheld the validity of ‘clickwrap’ agreements.” Id. (citations omitted). After reviewing

the evidence submitted, the Court finds that Plaintiffs have, at a minimum, made the requisite

showing that contracts existed between Plaintiffs and each Defendant.

       Even assuming Plaintiffs did not submit sufficient evidence that each Defendant signed the

Agreements, Plaintiffs also submit various documentation showing that each Defendant contacted

Elepreneur Compliance at one time or another regarding other breaches of the Agreements by

other Distributors (Dkt. #16, Exhibit 1 at pp. 9–36). As this Court has previous noted, actions

taken by a party to enforce agreements against other representatives show the subjective intent to

be bound by the same agreements. See WorldVentures Mktg., LLC v. Rogers, No. 4:18-cv-00498,

2018 WL 4169049, at *4 (E.D. Tex. Aug. 30, 2018). Thus, the actions taken by Defendants to

enforce the Agreements against other Distributors further supports finding that a contract existed

between the parties.

                  ii. Performance or Tendered Performance

       The parties do not seem to dispute that Plaintiffs performed under the contract. Plaintiffs

allowed Defendants access to the system and employed each Defendant as a Distributor until the

Defendants resigned.

                  iii. Breach of the Contract

       Plaintiffs assert that each Defendant breached their respective contracts by engaging in

solicitation in violation of the contracts’ no-solicitation clauses. Defendants respond that the



                                                5
Case 4:21-cv-00026-ALM Document 22 Filed 02/05/21 Page 6 of 17 PageID #: 428




evidence presented by Plaintiffs “does not establish improper solicitation by any of the

Defendants” (Dkt. #14 at p. 9). Further, Defendants claim any solicitation by Defendants was

directed at those downstream Distributors expressly allowed to be solicited under the Policies and

Procedures.6

        Plaintiffs emphasize that the Policies and Procedures only allow for solicitation of “a

Distributor’s personally sponsored downline Distributors” (Dkt. #16 at p. 6) (emphasis omitted).

According to evidence submitted by Plaintiffs, a personally sponsored downline “constitutes those

persons directly sponsored by the Departing Distributor and not anyone with whom that Departing

Distributor did not directly sponsor, also known as the Derivative Downline” (Dkt. #16, Exhibit 1

at p. 3). Defendants strongly refute this definition. However, the plain language of “personally

sponsored downline” does, on its face, support Plaintiffs’ definition.

                               1. Benson

        Plaintiffs assert that Benson solicited Jessica Sessums (“Sessums”) in violation of the non-

solicitation clause outlined in the Policies and Procedures. Specifically, Plaintiffs reference a

conversation between Benson and Sessums, whereby Plaintiffs claim that “[v]iewing the exchange

between Benson and Sessums from an objective standpoint, it is abundantly clear that Benson’s

comments to Sessums were intended to reflect negatively upon Sessums’[s] position with Plaintiffs

and present a seemingly better opportunity with Benson’s new competing network marketing

company, Amplifei, which Benson actually encouraged Sessums to do” (Dkt. #16 at p. 8).

        Benson did inform Sessums that “[Sessums] can keep [her] check [with Plaintiffs] and

build a new [business]” (Dkt. #14, Exhibit 1 at p. 15). Benson further stated that “[she] would

love to help [Sessums] create something [at Amplifei] and [Sessums] [could] keep [her] income


6
  Defendants argue that the Elepreneurs Agreement conflicts with the Policies and Procedures regarding solicitation.
It appears undisputed that when this type of conflict exists, the Policies and Procedures govern.

                                                         6
Case 4:21-cv-00026-ALM Document 22 Filed 02/05/21 Page 7 of 17 PageID #: 429




[at Elepreneurs]” (Dkt. #14, Exhibit 1 at p. 15). After reviewing the entirety of the conversation

between Benson and Sessums, the Court does not find overwhelming proof that Benson’s

conversation was intended to solicit Sessums. However, the Court does believe that Plaintiffs have

made a prima facie showing that Benson did violate the terms of the Policy and Procedures by

encouraging Sessums to take an opportunity at another company. Further, Benson expressly

disclaims being Sessum’s sponsor—seemingly bringing Benson out of the exception that would

allow for Sessum’s recruitment.

                          2. Althaus

       Though Plaintiffs are less clear on how Althaus breached her contract with Plaintiffs, the

argument appears to be that Althaus solicited Michael Hassett (“Hassett”) in violation of the non-

solicitation clause of the Policies and Procedures during a December 15, 2020 phone call.

However, the supplemental declaration of Hassett states that “[He] was in the background and did

not speak up loudly on the telephone call on December 15, 2020, so it is possible that [Althaus]

may not have been aware of [his] presence on the call” (Dkt. #16, Exhibit 2 at p. 2). Hassett’s

statement, coupled with the fact that Althaus called Megan Homokla’s (“Homolka”) phone, leads

the Court to believe that Althaus was not, in fact, attempting to solicit Hassett. At most, Althaus

could arguably have been attempting to solicit Homolka. However, it appears undisputed that

Homolka is a personally sponsored downline distributor of Althaus’.          Thus, solicitation of

Homolka would not violate any Agreement between Plaintiffs and Althaus. The Court therefore

finds that Plaintiffs have not made the requisite prima facie showing that Althaus breached the

contract between the parties.




                                                7
Case 4:21-cv-00026-ALM Document 22 Filed 02/05/21 Page 8 of 17 PageID #: 430




                           3. Buboltz

       Plaintiffs claim Buboltz solicited Sadie Endicott (“Endicott”) in violation of the non-

solicitation clause in the Policies and Procedures. Plaintiffs assert that “an objective assessment

of [Endicott’s] testimony clearly evidences that Ms. Buboltz made statements prohibited by the

non[-]solicitation provision” (Dkt. #16 at p. 10).

       The messages between Buboltz and Endicott took place on December 13, 2020. Buboltz

resigned as Plaintiffs’ Distributor two days later.    Thus, Buboltz herself had not even left

Elepreneurs. Further, after reviewing the messages in their entirety, the Court cannot determine

that Buboltz either solicited or attempted to solicit Endicott.     Buboltz undoubtedly voiced

frustration over the Elepreneurs business; however, Buboltz also stated that she was “dreading [the

website switch] already”—seemingly indicating that Buboltz intended to stay with Elepreneurs

(Dkt. #2, Exhibit 6 at p. 6). Nowhere does Buboltz indicate she intended to leave Elepreneurs, and

nowhere does Buboltz even hint that Endicott should leave Elepreneurs. Further, as Defendants

point out, Endicott never says that Buboltz solicited her. Rather, Endicott speculated that Buboltz

“was criticizing Elepreneurs in an effort to determine my interest in leaving Elepreneurs” (Dkt.

#2, Exhibit 6 at p. 2). However, an objective reading of the conversation does not lend itself to

Endicott’s interpretation. Thus, the Court does not find that Plaintiffs have established a prima

facie case for breach of contract against Buboltz.

                  iv. Damages

       Plaintiffs have only made a prima facie showing that Benson breached the Agreements.

Regarding damages, Plaintiffs contend that “any disruption to [Elepreneurs’] ‘network’ of

distributors inherently causes an unquantifiable effect on the company’s ability to continue to

promote and sell its products because such networks include an untold number of people who are



                                                 8
Case 4:21-cv-00026-ALM Document 22 Filed 02/05/21 Page 9 of 17 PageID #: 431




connected, formally or informally, electronically or verbally, to the company’s distributors” (Dkt.

#7, Exhibit 1 at pp. 5–6). Further, Plaintiffs claim that the damages are exemplified when former

Distributors attempt to solicit current Distributors into joining competing companies—such as

Amplifei. According to Plaintiffs, damages are “truly exponential in nature and not subject to

calculation given that a distributor’s productivity is unique to that specific person” (Dkt. #7,

Exhibit 1 at p. 6). Further, the Elepreneurs Agreement has a provision regarding damages and

injunctive relief. Section twenty-five of the Elepreneurs Agreement states:

         I agree that upon a breach of this Agreement that the Company will be immediately
         and irreparably harmed and can not be made whole solely by monetary damages. I
         agree that the remedy at law for any breach of any provision of this Agreement shall
         be inadequate and that, in addition to any other remedies, in law or in equity it may
         have, the Company shall be entitled, without the necessity of proving actual
         damages, to temporary and permanent injunctive relief to prevent the breach of any
         provision of this Agreement and/or to compel specific performance of this
         Agreement

(Dkt. #2, Exhibit 1 at p. 5). The evidence submitted by Plaintiffs, coupled with the language of

section twenty-five, satisfies the Court that Plaintiffs have presented a prima facie case to support

the damages element of their breach of contract claim.

         The Court finds that Plaintiffs have satisfied the requisite burden with regard to Plaintiffs’

breach of contract claim against Benson. Plaintiffs have not, however, presented a prima facie

case of breach of contract as to Althaus or Buboltz.

             b. Tortious Interference with Business Relationships

         Plaintiffs also argue that they have a substantial likelihood of success on the merits of their

tortious interference with business relationships claim.7




7
 Two causes of action for tortious interference exist: tortious interference with a contract and tortious interference of
prospective business relations. In its motion, Plaintiffs argue the elements of tortious interference with an existing
contract.

                                                           9
Case 4:21-cv-00026-ALM Document 22 Filed 02/05/21 Page 10 of 17 PageID #: 432




         “Under Texas law, the elements of tortious interference with a contract are: (1) the

existence of a contract, (2) willful and intentional interference, (3) interference that proximately

caused damages, and (4) actual damage or loss.” Mumfrey v. CVS Pharm., Inc., 719 F.3d 392, 402

(5th Cir. 2013) (citing Powell Indus., Inc. v. Allen, 985 S.W.2d 455, 456 (Tex. 1998) (per curiam)).

         Plaintiffs have submitted evidence supporting a finding that a contract existed between the

Plaintiffs and their Distributors. Further, Plaintiffs have shown that Benson has willfully and

intentionally interfered with Sessums’ contract by attempting to solicit Sessums.8 Plaintiffs have

shown that the interference proximately caused loss (Dkt. #7, Exhibit 1 at pp. 5–6). Plaintiffs have

not, however, submitted evidence showing the existence of the fourth element—that the

interference caused actual damage or loss.

         Plaintiffs present no evidence supporting a finding that the solicitation of Sessums was

successful. Plaintiffs do not allege that Benson’s solicitation of Sessums resulted in any other

Distributor leaving the company. In fact, Plaintiffs present no evidence that any actual damage or

loss was sustained at all as a result of Benson’s attempted solicitation of Sessums—the only

tortious interference alleged by Plaintiffs.

         After reviewing the submitted evidence, Plaintiffs have not presented a prima facie case to

support their claims for tortious interference with business relationships.

             c. Misappropriation/Theft of Trade Secrets and Proprietary Information

         Plaintiffs finally argue that they have a substantial likelihood of success on the merits of

their misappropriation/theft of trade secrets and proprietary information claim. Plaintiffs bring

two trade secret misappropriation claims: one under Texas common law and one under the Texas

Uniform Trade Secrets Act (“TUTSA”).


8
 Plaintiffs have not shown that either Althaus or Buboltz intentionally interfered with the contracts between Plaintiffs
and any Distributor.

                                                          10
Case 4:21-cv-00026-ALM Document 22 Filed 02/05/21 Page 11 of 17 PageID #: 433




        “Trade secret misappropriation under Texas law is established by showing: (a) a trade

secret existed; (b) the trade secret was acquired through a breach of a confidential relationship or

discovered by improper means; and (c) use of the trade secret without authorization from the

plaintiff.” Phillips v. Frey, 20 F.3d 623, 627 (5th Cir. 1994) (collecting cases). Under TUTSA,

“[t]he elements of misappropriation of trade secrets are: (1) ownership of a trade secret; (2)

misappropriation of the trade secret; and (3) an injury, if the plaintiff is seeking damages.” Morgan

v. Clements Fluids South Texas, Ltd., 589 S.W.3d 177, 186 (Tex. App.—Tyler 2018, no pet.)

(citing TEX. CIV. PRAC. & REM. CODE §§ 134A.002(1), (3), (6), 134A.004(a)).

        Plaintiffs assert that a list of Elepreneurs Distributors (the “List”) is a trade secret. To claim

trade secret protection over information, the owner of the trade secret must take reasonable steps

to maintain the secrecy of the information.” See Interox Am. v. PPG Indus., Inc., 736 F.2d 194, 202

(noting that “[o]ne who voluntarily discloses information or who fails to take reasonable

precautions to ensure its secrecy cannot properly claim that the information constitutes a trade

secret”) (citing E. I. duPont deNemours & Co. v. Christopher, 431 F.2d 1012, 1015 (5th Cir. 1984).

        Plaintiffs claim that they have “at all times taken reasonable measures to keep its list of

Elepreneurs Distributors secret” and that “the list of Elepreneurs Distributors has significant

economic value by not being known to other persons who can obtain economic value for its

disclosure” (Dkt. #7, Exhibit 2 at pp. 5–6). Further, section eleven of the Elepreneurs Agreement

states, in relevant part, that:

        [T]he Company has the exclusive proprietary interest in its customer lists, customer
        information developed by or for the Company (such as credit data, product purchase
        information, and customer profile data), Elepreneur lists, manufacturing
        procedures, formulas, source codes, product development and in all operating,
        financial, and marketing materials; and . . . all such information is confidential




                                                   11
Case 4:21-cv-00026-ALM Document 22 Filed 02/05/21 Page 12 of 17 PageID #: 434




(Dkt. #2, Exhibit 1 at p. 3). The Distributors agree that they “shall not use or disclose such

information to any third party except in strict accordance with this Agreement and the Policies &

Procedures” (Dkt. #2, Exhibit 1 at p. 3). Although the Court is not required to make this

determination at the injunctive relief stage, there is evidence establishing that Plaintiffs have taken

reasonable steps to maintain the secrecy of their trade secrets by requiring Distributors to sign the

Elepreneurs Agreement containing the above-quoted language.

       Plaintiffs contend that all three Defendants have possession of the List. However, the

evidence presented only supports a finding that one Defendant, Althaus, arguably has access to

the List. The only evidence offered as to Benson and Buboltz is a conclusory statement that

“Defendants have a list of Elepreneurs Distributors and they have called upon or intend to call

upon the persons on that list” (Dkt. #7, Exhibit 1 at p. 5). Further, in evidence submitted regarding

a phone conversation between Althaus and Hassett, Hassett states that “[s]pecifically, Andrea

Althaus (Frazeen) said she had a list of Elepreneurs distributors and customers and that she planned

to contact them all” (Dkt. #16, Exhibit 2 at p. 2). Hassett only mentions that Benson and Buboltz

were working with Althaus to contact as many Distributors as possible—a claim unsubstantiated

by other evidence presented. Thus, the Court finds that Plaintiffs have not presented a prima facie

case against Benson and Buboltz for trade secret misappropriation.

       The Court does find a prima facie case has been made against Althaus, however. “[A]t the

preliminary injunction stage, a plaintiff need not establish that a defendant actually

misappropriated any trade secrets; the fact that a defendant is in a position to possibly use trade

secrets is sufficient to warrant injunctive relief.” Rogers, No. 4:18-cv-498, 2018 WL 4169049,

at *8 (citation omitted). Plaintiffs have presented sufficient evidence to show that Althaus is in

possession of the List. Further, Plaintiffs have shown that Althaus is in a position to possibly use



                                                  12
Case 4:21-cv-00026-ALM Document 22 Filed 02/05/21 Page 13 of 17 PageID #: 435




the List.    Thus, a prima facie case has been made against Althaus regarding trade secret

misappropriation.

          Plaintiffs have presented a prima facie case of breach of contract against Benson and trade

secret misappropriation against Althaus. Plaintiffs have not shown a likelihood of success on the

merits of any claim against Buboltz. The Court will proceed accordingly.

 II.      Substantial Threat of Irreparable Harm

          Plaintiffs must demonstrate they are “likely to suffer irreparable harm in the absence of

preliminary relief.” Winter v. Nat. Res. Def. Council, 555 U.S. 7, 20 (2008). “[H]arm is irreparable

where there is no adequate remedy at law, such as monetary damages.” Janvey v. Alguire, 647

F.3d 585, 600 (5th Cir. 2011). However, “the mere fact that economic damages may be available

does not always mean that a remedy at law is ‘adequate.’” Id. An injunction is appropriate only

if the anticipated injury is imminent and not speculative. Winter, 555 U.S. at 22.

          Plaintiffs assert that Defendants’ actions “have caused Plaintiffs to suffer damage which

cannot      be   adequately   compensated    in   monetary    damages”      (Dkt.   #7   at   p.   17).

Specifically, Plaintiffs contend that “the nature of the network marketing industry in which

Plaintiffs and Defendants operate” exasperates Plaintiffs’ need for injunctive relief (Dkt. #7 at

p. 17).

             a. Benson

          As noted above in section I(a)(iv), the Elepreneurs Agreement includes a provision stating

that in the event of breach, Plaintiffs will suffer immediate and irreparable harm. Further, Plaintiffs

have established that the solicitation of Distributors outside of a former Distributor’s “personally

sponsored downline,” as this Court has currently defined the phrase, would immeasurably injure

Plaintiffs’ business because the business is network-based and relies upon this network to promote



                                                  13
Case 4:21-cv-00026-ALM Document 22 Filed 02/05/21 Page 14 of 17 PageID #: 436




and sell products (Dkt. #7, Exhibit 1 at pp. 5–6). After considering section twenty-five of the

Elepreneurs Agreement and the additional proof submitted by Plaintiffs, the Court finds that

Plaintiffs have established a substantial threat of irreparable harm regarding Benson’s breach of

contract claim.

               b. Althaus

           Plaintiffs have shown a substantial threat of irreparable harm regarding Althaus’s

misappropriation of trade secrets. Plaintiffs, through John Thatch9 (“Thatch”), have shown that

the use of the List by Althaus “will cause Plaintiffs to incur a loss of a business advantage,

including a loss of distributors and end-use customers for the Elevacity Product Line” (Dkt. #7,

Exhibit 1 at p. 5). “The use of an employer’s confidential information and the possible loss of

customers is sufficient to establish irreparable harm.” TransPerfect Translations, Inc. v. Leslie,

594 F. Supp. 2d 742, 757 (S.D. Tex. 2009). Plaintiffs have sufficiently established that Althaus

has used Plaintiffs’ confidential information, and the continued use would possibly cause a loss

of customers. The Court therefore finds that use of the List taken by Althaus, in violation of the

Elepreneurs Agreement, until a trial on the merits would irreparably harm Plaintiffs.

III.       Balance of Hardships

           When deciding whether to grant an injunction, “courts must balance the competing claims

of injury and must consider the effect on each party of the granting or withholding of the requested

relief.” Winter, 555 U.S. at 24 (citation omitted). In other words, this element “involves an

evaluation of the severity of the impact on defendant should be temporary injunction be granted

and the hardship that would occur to plaintiff if the injunction should be denied.” 11A CHARLES




9
    John Thatch serves as the President and Chief Executive Officer of the parent company of Elepreneurs.

                                                          14
Case 4:21-cv-00026-ALM Document 22 Filed 02/05/21 Page 15 of 17 PageID #: 437




ALAN WRIGHT, ARTHUR R. MILLER & EDWARD H. COOPER, FEDERAL PRACTICE AND PROCEDURE

§ 2948.2 (3d ed. 2018).

       The Court first notes that Plaintiffs seek to enjoin Defendants from:

       (a) making disparaging comments, whether verbal, written, in person, on social
       media and/or any other media forum about Elepreneurs, their business, their
       products, other distributors, and their role in the Third Party Transaction (as defined
       in the December 31, 2020 Temporary Restraining Order and Notice of Hearing on
       Plaintiffs’ Application for Temporary Injunction; (b) making comments, whether
       verbal, written, in person, on social media and/or any other media forum, which
       cast Elepreneurs in a negative light or which constitute false, misleading,
       disparaging or deceptive postings; (c) soliciting, inducing, hiring or attempting to
       solicit, induce, or hire any Distributor, employee, customer, supplier, or vendor of
       Elepreneurs until after May 15, 2021; and/or (d) revealing or disseminating the
       intellectual property, proprietary information, trade secrets, and/or Confidential
       Information of Elepreneurs

(Dkt. #7, Exhibit 2 at p. 7). The preliminary injunction, as written, would place severe restraints

on Defendants—most unjustified by the evidence presented before the Court. As written, the harm

to Defendants is greater than the harm to Plaintiffs. The Court finds no reason to enjoin Buboltz.

However, the Court does find narrow reasons to enjoin Benson and Althaus. The harm of losing

Distributors due to Benson’s improper solicitation outweighs a narrow injunction against Benson.

Similarly, the Court finds that the harm of using Plaintiffs’ confidential information outweighs a

narrow injunction against Althaus.

IV.    Public Interest

       “In exercising their sound discretion, courts of equity should pay particular regard for the

public consequences in employing the extraordinary remedy of injunction.” Winter, 555 U.S. at

24 (quoting Weinberger, 465 U.S. at 312).

       Plaintiffs contend that “Defendants [do not] risk any harm or damage by merely complying

with their contractual and common law duties” (Dkt. #7 at p. 19). Further, Plaintiffs claim that




                                                 15
Case 4:21-cv-00026-ALM Document 22 Filed 02/05/21 Page 16 of 17 PageID #: 438




they have “no protections from Defendants’ continued activity in violation of their contractual and

common law obligations but for the issuance of the requested injunctive relief” (Dkt. #7 at p. 19).

        “This factor overlaps substantially with the balance-of-hardships requirement.”

WorldVentures Holdings, LLC v. MaVie, No. 4:18-cv-00393, 2018 WL 3570921, at *5 (E.D. Tex.

July 25, 2018) (citing Winter, 555 U.S. at 24). The limited injunction issued in this case would

simply prohibit Benson from improperly soliciting Distributors in violation of the Elepreneurs

Agreement and prevent Althaus from utilizing Plaintiffs’ confidential information. The Court

cannot see how the public would be disserved by requiring Benson to comply with her contractual

obligations. Additionally, because “confidentiality agreements, along with other, similar types of

agreements, encourage employers to entrust confidential information and client relationships to

key employees,” Id. (citing Redi-Mix Sols., Ltd. v. Express Chipping, Inc., No. 6:16-cv-298, 2016

WL 7634050, at *10 (E.D. Tex. Dec. 2, 2016)), the Court finds the public interest will not be

disserved by the issuance of a narrow injunction against Althaus.

 V.     Scope of the Preliminary Injunction

        Finally, the Court must determine the scope of the preliminary injunction. As analyzed

above, the Court has determined that a narrow preliminary injunction should be issued as to Benson

and Althaus. The Court is confident that enjoining Benson from soliciting, inducing, hiring or

attempting to solicit, induce, or hire any Distributor, employee, customer, supplier, or vendor of

Elepreneurs in violation of the Elepreneurs Agreement until after May 15, 2021, will ensure

Plaintiffs do not suffer irreparable harm until a trial on the merits is held. Additionally, enjoining

Althaus from revealing or disseminating the intellectual property, proprietary information, trade

secrets, and/or Confidential Information of Elepreneurs will also suffice to ensure Plaintiffs do not

suffer irreparable harm until a trial on the merits is held.



                                                  16
    Case 4:21-cv-00026-ALM Document 22 Filed 02/05/21 Page 17 of 17 PageID #: 439




    VI.     Bond

            The party moving for a preliminary injunction must give “security in an amount that the

    court considers proper to pay the costs and damages sustained by any party found to have been

    wrongfully enjoined or restrained.” FED. R. CIV. P. 65(c). The amount of that security “is a matter

    for the discretion of the trial court.” Kaepa Inc. v. Achilles Corp., 76 F.3d 624, 628 (5th Cir. 1996)

    (quoting Corrigan Dispatch Co. v. Casa Guzman, S.A., 569 F.2d 300, 303 (5th Cir. 1978)).

    Plaintiffs shall post a bond in the amount of $1,000 unless the money previously paid to the state

    court for the issuance of the Temporary Restraining Order is still in the registry for that court, in

    which case no additional bond is necessary.

                                              CONCLUSION

            It is therefore ORDERED that Plaintiffs’ Motion for a Preliminary Injunction (Dkt. #7) is

    hereby GRANTED in part and DENIED in part.

            It is further ORDERED that Defendant Lori Benson is hereby ENJOINED from

    soliciting, inducing, hiring or attempting to solicit, induce, or hire any Distributor, employee,

    customer, supplier, or vendor of Elepreneurs in violation of the Elepreneurs Agreement until after

    May 15, 2021.

.           It is further ORDERED that Defendant Andrea Althaus is hereby ENJOINED from

    revealing or disseminating the intellectual property, proprietary information, trade secrets, and/or

    Confidential Information of Elepreneurs. Althaus is to turn over the Distributor’s List within ten

    days of entry of this Order.

          SIGNED this 5th day of February, 2021.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES
                                                  17    DISTRICT JUDGE
